Exhibit 99.1 FOR IMMEDIATE RELEASE BROWN-FORMAN ANNOUNCES CHIEF PRODUCTION OFFICER Louisville, KY, December 18, 2013 - Brown-Forman Corporation announced today that Alejandro (Alex) Alvarez has been named chief production officer and a member of the company’s Executive Leadership Team, effective February 1, 2014. Alvarez succeeds Jane Morreau who has been promoted to chief financial officer. Alvarez currently serves as general manager of operations at Casa Herradura in Jalisco, Mexico, and oversees the Sonoma-Cutrer wine operations in California. He joined Brown-Forman in 2007 as director of Louisville Production Operations. “Alex has the global experience and leadership capabilities to lead a world-class production operation such as Brown-Forman’s,” said Brown-Forman Chief Executive Officer Paul Varga. Prior to joining Brown-Forman, Alvarez managed operations at General Mills, Pillsbury, and Procter & Gamble. He earned his degree in Electrical Engineering in 1991 from Iowa State University and will complete his Executive MBA from Kellogg (Northwestern University) in June 2014. For more than 140 years, Brown-Forman Corporation has enriched the experience of life by responsibly building fine quality beverage alcohol brands, including Jack Daniel’s Tennessee Whiskey, Southern Comfort, Finlandia, Jack Daniel’s & Cola, Canadian Mist, Korbel, Gentleman Jack, el Jimador, Herradura, Sonoma-Cutrer, Chambord, New Mix, Tuaca, and Woodford Reserve. Brown-Forman’s brands are supported by nearly 4,000 employees and sold in approximately 160 countries worldwide. For more information about the company, please visit http://www.brown-forman.com/. Important Information on Forward-Looking Statements: This press release contains statements, estimates, and projections that are "forward-looking statements" as defined under U.S. federal securities laws. Words such as “aim,” “anticipate,” “aspire,” “believe,” “continue,” “could,” “envision,” “estimate,” “expect,” “expectation,” “intend,” “may,” “plan,” “potential,” “project,” “pursue,” “see,” “will,” “will continue,” and similar words identify forward-looking statements, which speak only as of the date we make them. Except as required by law, we do not intend to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise.By their nature, forward-looking statements involve risks, uncertainties and other factors (many beyond our control) that could cause our actual results to differ materially from our historical experience or from our current expectations or projections. These risks and other factors include, but are not limited to: · Unfavorable global or regional economic conditions, and related low consumer confidence, high unemployment, weakcredit or capital markets, sovereign debt defaults, sequestrations, austerity measures, higher interest rates, politicalinstability, higher inflation, deflation, lower returns on pension assets, or lower discount rates for pension obligations · Risks associated with being a U.S.-based company with global operations, including political or civil unrest; local laborpolicies and conditions; protectionist trade policies; compliance with local trade practices and other regulations, includinganti-corruption laws; terrorism; and health pandemics · Fluctuations in foreign currency exchange rates · Changes in laws, regulations or policies - especially those that affect the production, importation, marketing, sale or consumption of our beverage alcohol products · Tax rate changes (including excise, sales, VAT, tariffs, duties, corporate, individual income, dividends, capital gains) or changes in related reserves, changes in tax rules (e.g., LIFO, foreign income deferral, U.S. manufacturing and other deductions) or accounting standards, and the unpredictability and suddenness with which they can occur · Dependence upon the continued growth of the Jack Daniel’s family of brands · Changes in consumer preferences, consumption or purchase patterns - particularly away from brown spirits, our premium products, or spirits generally, and our ability to anticipate and react to them; decline in the social acceptability of beverage alcohol products in significant markets; bar, restaurant, travel or other on-premise declines · Production facility, aging warehouse or supply chain disruption; imprecision in supply/demand forecasting · Higher costs, lower quality or unavailability of energy, input materials or finished goods · Route-to-consumer changes that affect the timing of our sales, temporarily disrupt the marketing or sale of our products, for result in implementation-related or higher fixed costs · Inventory fluctuations in our products by distributors, wholesalers, or retailers · Competitors’ consolidation or other competitive activities, such as pricing actions (including price reductions, promotions, discounting, couponing or free goods), marketing, category expansion, product introductions, entry or expansion in our geographic markets or distribution networks · Risks associated with acquisitions, dispositions, business partnerships or investments - such as acquisition integration, or termination difficulties or costs, or impairment in recorded value · Insufficient protection of our intellectual property rights · Product counterfeiting, tampering, or recall, or product quality issues · Significant legal disputes and proceedings; government investigations (particularly of industry or company business, trade or marketing practices) · Failure or breach of key information technology systems · Negative publicity related to our company, brands, marketing, personnel, operations, business performance or prospects · Business disruption, decline or costs related to organizational changes, reductions in workforce or other cost-cutting measures, or our failure to attract or retain key executive or employee talent For further information on these and other risks, please refer to the “Risk Factors” section of our annual report on Form 10-K and quarterly reports on Form 10-Q filed with the SEC.
